Exhibit 10.34
Letter Agreement
Action Required
(ORBITZ LOGO) [c49552c4955202.gif]
REVISED
July 26, 2007
Dean Sivley
500 W.Madison
Chicago, IL
Dear Dean:
As a member of the Orbitz Worldwide, Inc. (“Orbitz”) senior management team and
a key part of the successful initial public offering of Orbitz (collectively,
with its subsidiaries, “the Company”), I am pleased to provide you with this
letter agreement (“agreement”) that that outlines certain terms and conditions
of your employment with the Company.
In order to be eligible to receive benefits provided to you herein, you must
sign and return an original of this agreement to my attention by no later than
August 13, 2007. Please note that this letter does not take effect until
executed by both parties.
This agreement supersedes the March 7th 2006 addendum to offer of employment
letter, the May 12, 2006 offer letter, and any and all prior agreements, written
or oral, between you and the Company relating to the subject matter herein, all
of which are null and void upon your execution of this agreement. This agreement
contains the entire agreement between you and the Company concerning the
subjects contained in this agreement, with the exception of any documents
concerning equity, confidentiality, non-competition, non-solicitation and other
post-employment restrictive covenants. By signing below, you agree to comply
with the attached addendum to this agreement concerning non-competition,
non-solicitation, confidentiality and other obligations, including those
following your employment with the Company.
Your annual salary will be $265,000.00, with a bi-weekly pay rate of $10,192.30.
You are eligible to participate in the Orbitz Global Bonus Plan (“the Plan”)
provided that you meet our performance measures or such other criteria as the
Company determines in its sole discretion and subject to the terms of the Plan.
The Plan currently provides for a target payment of 50% of your eligible
earnings (“target bonus”) based on achievement of company financial objectives,
business unit performance and individual performance. Bonus payment is subject
to the approval of the Orbitz Board of Directors and/or Compensation Committee.
In addition, as previously agreed with you, the Company will continue to pay
your housing allowance in the amount of $3600 per month, less applicable taxes,
until September 15th, 2006.  This allowance is to cover all your travel expenses
including meals and is in lieu of relocation benefit.  At the end of this period
you will be eligible for





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
relocation in accordance with the Company’s Relocation Policy, Plan A, unless
otherwise agreed upon by you and the Company.
In the event both that (1) your employment is terminated by the Company (other
than for Cause, as defined below) at any time following the effective date of
this letter and (2) you execute (and do not revoke) a separation and general
release agreement (waiving all legal claims against the Company) and a
restrictive covenant agreement under which you will agree not to compete against
the Company, and not to solicit the Company’s employees and customers, in each
case for a period of twelve (12) months following your termination of
employment, each in such standard form as provided by the Company, you will be
eligible to receive the following benefits (in lieu of any severance or
separation benefits under any and all other severance plans, policies and
agreements of the Company):

  •   a lump sum severance payment equal to your then current annual rate of
base salary;     •   a lump sum severance payment equal to your then current
annual target bonus;     •   a lump sum severance payment equal to your target
bonus for the year in which your employment terminates, pro-rated based upon the
number of days you were employed with the Company during the year of termination
and for which you have not otherwise received or been eligible for a bonus, and
in lieu of any other bonus for the year of termination, except as set forth in
this agreement;     •   continuation of your health plan coverage through the
end of the month in which your last date of employment occurs. Thereafter, you
will be eligible to continue health plan coverage pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). If you elect to
continue health plan coverage pursuant to COBRA, the Company will subsidize your
COBRA payments for the first twelve (12) months so that you will pay the same
monthly premiums as active employees for the same coverage; provided, however,
that if you are eligible for another group health plan coverage prior to the end
of this period, the Company shall not be responsible for any further payments;
provided, further, however, that the Company may, in its sole discretion,
provide you with a lump sum payment in lieu of providing a COBRA subsidy.
Thereafter, you will be responsible for the full payment of any COBRA premiums
through the remainder of your eligibility; and     •   outplacement benefits
pursuant to Company policy.

All amounts discussed herein are subject to applicable withholding taxes. If the
Company determines at the time of the your termination of employment that it is
necessary or appropriate for any of the payments specified above to be delayed
in order to avoid additional tax, interest and/or penalties under Section 409A
of the Internal Revenue Code (“Section 409A”), then the payments, as applicable,
shall be made on the earliest practicable date or dates permitted under
Section 409A without the imposition of any additional tax, interest and/or
penalties.





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
Per Company policy, this letter is not intended as, nor should it be considered,
an employment contract for a definite or indefinite period of time. As you know,
employment with the Company is at will, and either you or the Company may
terminate employment at any time, with or without cause.
Your signature below will indicate your understanding and acceptance of these
terms.
Sincerely,
/s/ Katherine Andreasen
Katherine Andreasen
SVP, Human Resources
Orbitz Worldwide, Inc.
Understood and Agreed:

             
/s/ Dean S. Sivley
      8-10-07    
 
Dean Sivley
     
 
      Date    





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
ADDENDUM TO LETTER AGREEMENT:
1. Definitions
     For purposes of the agreement, “Cause” shall mean (A) your failure
substantially to perform your duties to the Company (other than as a result of
total or partial incapacity due to disability) for a period of 10 days following
receipt of written notice from any Company by you of such failure; provided that
it is understood that this clause (A) shall not apply if a Company terminates
your employment because of dissatisfaction with actions taken by you in the good
faith performance of your duties to the Company; (B) theft or embezzlement of
property of the Company or dishonesty in the performance of your duties to the
Company; (C) an act or acts on your part constituting (x) a felony under the
laws of the United States or any state thereof or (y) a crime involving moral
turpitude; (D) your willful malfeasance or willful misconduct in connection with
your duties or any act or omission that is materially injurious to the financial
condition or business reputation of the Company or its affiliates; or (E) your
breach of the provisions of any agreed-upon non-compete, non-solicitation or
confidentiality agreements agreed to with the Company.
2. Restrictive Covenants
     (a) Non-Competition
          (i) From the date hereof while employed by the Company and for a
twelve (12) month period following the date you cease to be employed by the
Company (the “Restricted Period”), irrespective of the cause, manner or time of
any termination, you shall not use your status with any Company to obtain loans,
goods or services from another organization on terms that would not be available
to you in the absence of your relationship to the Company.
          (ii) During the Restricted Period, you shall not make any statements
or perform any acts intended to or which may have the effect of advancing the
interest of any Competitors of the Company or in any way injuring the interests
of the Company and the Company shall not make or authorize any person to make
any statement that would in any way injure the personal or business reputation
or interests of you; provided however, that, nothing herein shall preclude the
Company or you from giving truthful testimony under oath in response to a
subpoena or other lawful process or truthful answers in response to questions
from a government investigation; provided, further, however, that nothing herein
shall prohibit the Company from disclosing the fact of any termination of your
employment or the circumstances for such a termination. For purposes of this
agreement, the term “Competitor” means any enterprise or business that is
engaged in, or has plans to engage in, at any time during the Restricted Period,
any activity that competes with the businesses conducted during or at the
termination of your employment, or then proposed to be conducted, by the Company
in a manner that is or would be material in relation to the businesses of the
Company or the prospects for the businesses of the Company (in each case, within
100 miles of any geographical area where the Company manufactures, produces,
sells, leases, rents, licenses or otherwise provides its products or services).
During the Restricted Period, you, without prior express written approval by the
Orbitz Board of Directors, shall not (A) engage in, or directly or indirectly
(whether for compensation or otherwise) manage, operate, or





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
control, or join or participate in the management, operation or control of a
Competitor, in any capacity (whether as an employee, officer, director, partner,
consultant, agent, advisor, or otherwise) or (B) develop, expand or promote, or
assist in the development, expansion or promotion of, any division of an
enterprise or the business intended to become a Competitor at any time after the
end of the Restricted Period or (C) own or hold a Proprietary Interest in, or
directly furnish any capital to, any Competitor of the Company. You acknowledge
that the Company’s businesses are conducted nationally and internationally and
agree that the provisions in the foregoing sentence shall operate throughout the
United States and the world (subject to the definition of “Competitor”).
          (iii) During the Restricted Period, you, without express prior written
approval from the Orbitz Board of Directors, shall not solicit any members or
the then current clients of the Company for any existing business of the Company
or discuss with any employee of the Company information or operations of any
business intended to compete with the Company.
          (iv) During the Restricted Period, you shall not interfere with the
employees or affairs of the Company or solicit or induce any person who is an
employee of the Company to terminate any relationship such person may have with
the Company, nor shall you during such period directly or indirectly engage,
employ or compensate, or cause or permit any Person with which you may be
affiliated, to engage, employ or compensate, any employee of the Company.
          (v) For the purposes of this Agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided, that
ownership of less than 5% of any class of equity interest in a publicly held
company shall not be deemed a Proprietary Interest.
          (vi) The period of time during which the provisions of this section
shall be in effect shall be extended by the length of time during which you are
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
          (vii) You agree that the restrictions contained in this section are an
essential element of the compensation you are granted hereunder and but for your
agreement to comply with such restrictions, the Company would not have entered
into this agreement.
          (viii) It is expressly understood and agreed that although you and the
Company consider the restrictions contained in this section to be reasonable, if
a final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provisions of this agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
     (b) Confidentiality
          (i) You will not at any time (whether during or after your employment
with the Company) (x) retain or use for the benefit, purposes or account of you
or any other Person; or (y) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the Company (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Orbitz Board of Directors.
          (ii) “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
your breach of this covenant or any breach of other confidentiality obligations
by third parties; (ii) made legitimately available to you by a third party
without breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that you shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
          (iii) Except as required by law, you will not disclose to anyone,
other than your immediate family and legal or financial advisors, the existence
or contents of this agreement (unless this agreement shall be publicly available
as a result of a regulatory filing made by the Company); provided that you may
disclose to any prospective future employer the provisions of this section of
the agreement provided they agree to maintain the confidentiality of such terms.
          (iv) Upon termination of your employment with the Company for any
reason, you shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company; (y) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in your possession or control (including
any of the foregoing stored or located in your office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, except that you may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which you are or becomes aware.





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
     (c) Intellectual Property
          (i) If you have created, invented, designed, developed, contributed to
or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) (“Works”), either alone or
with third parties, prior to your employment by the Company, that are relevant
to or implicated by such employment (“Prior Works”), you hereby grant the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.
          (ii) If you create, invent, design, develop, contribute to or improve
any Works, either alone or with third parties, at any time during your
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), you shall promptly and
fully disclose same to the Company and hereby irrevocably assign, transfer and
convey, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.
          (iii) You agree to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.
          (iv) You shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
your signature on any document for this purpose, then you hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
your agent and attorney in fact, to act for and in your behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.
          (v) You shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. You hereby
indemnify, hold harmless and agree to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. You shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest. You
acknowledge that the Company may amend any such policies and guidelines from
time to time, and that you remain at all times bound by their most current
version.





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
     (d) Specific Performance
     You acknowledge and agree that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of this section would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, you agree that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Without limiting the generality of the
foregoing, neither party shall oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
section 2.
     (e) Cooperation with Litigation
     You agree to cooperate with and make yourself readily available to Orbitz
and its General Counsel, as the Company may reasonably request, to assist it in
any matter regarding Orbitz and/or its affiliates, subsidiaries, and their
predecessors, including giving truthful testimony in any litigation or potential
litigation involving Orbitz and/or its affiliates, subsidiaries, and their
predecessors, over which you have knowledge or information. The Company will
reimburse you for any and all reasonable expenses reasonably incurred in
connection with such cooperation by you.
     (f) Survival
     The provisions of this section 2 shall survive the termination of your
employment for any reason.
3. Miscellaneous
     (a) Governing Law This agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of laws principles thereof.
     (b) Amendments This agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto.
     (c) No Waiver The failure of a party to insist upon strict adherence to any
term of this agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.
     (d) Severability In the event that any one or more of the provisions of
this agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this agreement shall not be affected thereby.
     (e) Assignment This agreement, and all of your rights and duties hereunder,
shall not be assignable or delegable by you. Any purported assignment or
delegation by you in violation of the foregoing shall be null and void ab initio
and of no





--------------------------------------------------------------------------------



 



Letter Agreement
Action Required
force and effect. This agreement may be assigned by the Company to a person or
entity which is an affiliate or a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.
     (f) Set Off; No Mitigation The Company’s obligation to pay you the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by you to the Company. You
shall not be required to mitigate the amount of any payment provided for
pursuant to this agreement by seeking other employment, taking into account the
post-employment restrictive covenants set forth above.

